Case: 1:20-cv-05167 Document #: 1-3 Filed: 09/02/20 Page 1 of 2 PageID #:18




       Exhibit C
               Case: 1:20-cv-05167 Document #: 1-3 Filed: 09/02/20 Page 2 of 2 PageID #:19


attorney@aricohn.com

From:                                   Joe Miroballi <joe@mdr-law.com>
Sent:                                   Thursday, August 6, 2020 1:03 PM
To:                                     attorney@aricohn.com
Subject:                                RE: Goetz v. Hiller 2020L007879


Mr. Cohn
Indeed it will be more than $75,000. Presumably you will be filing a motion to remove to Fed Ct.

Joe J. MIroballi
MDR LAW, LLC
180 N. LaSalle Ste 3650
Chicago, IL 60601
joe@mdr‐law.com
312 229 5555


E‐MAIL CONFIDENTIALITY STATEMENT

THE INFORMATION CONTAINED IN THIS E‐MAIL IS ATTORNEY PRIVILEGED AND CONFIDENTIAL INFORMATION INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR
ENTITY NAMED ABOVE. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECEIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION
OR COPY OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE IMMEDIATELY NOTIFY US BY
TELEPHONE AND PERMANENTLY DELETE THIS E‐MAIL MESSAGE. THANK YOU.


From: attorney@aricohn.com [mailto:attorney@aricohn.com]
Sent: Thursday, August 6, 2020 12:25 PM
To: Joe Miroballi <joe@mdr‐law.com>
Subject: Goetz v. Hiller 2020L007879

Mr. Miroballi,

I write to inquire as to whether your client is willing to sign a binding stipulation that he will not seek any
damages, excluding interest and costs, greater than $75,000. Please inform me of whether such a
stipulation is agreeable by no later than July 17. If I have not received a response by 5:00 pm on July 17, I
will presume that Mr. Goetz intends to seek more than $75,000 in damages.

Regards,
Ari Cohn


Ari Z. Cohn, Esq.
5315 N. Clark St., Ste. 152
Chicago, IL 60640
(312) 262-2090
attorney@aricohn.com




                                                                       1
